Name: Commission Implementing Decision (EU) 2016/715 of 11 May 2016 setting out measures in respect of certain fruits originating in certain third countries to prevent the introduction into and the spread within the Union of the harmful organism Phyllosticta citricarpa (McAlpine) Van der Aa (notified under document C(2016) 2684)
 Type: Decision_IMPL
 Subject Matter: international trade;  agricultural activity;  trade policy;  agricultural policy;  trade;  plant product;  Africa;  America
 Date Published: 2016-05-13

 13.5.2016 EN Official Journal of the European Union L 125/16 COMMISSION IMPLEMENTING DECISION (EU) 2016/715 of 11 May 2016 setting out measures in respect of certain fruits originating in certain third countries to prevent the introduction into and the spread within the Union of the harmful organism Phyllosticta citricarpa (McAlpine) Van der Aa (notified under document C(2016) 2684) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3) thereof, Whereas: (1) Guignardia citricarpa Kiely (all strains pathogenic to Citrus) is listed in point (c)11 of Section I of Part A of Annex II to Directive 2000/29/EC as a harmful organism not known to occur in the Union. Since 2011, following the approval of a new code for fungal nomenclature by the International Botanical Congress, that organism has been referred to as Phyllosticta citricarpa (McAlpine) Van der Aa, hereinafter Phyllosticta citricarpa. (2) Due to the recurrent high number of interceptions on citrus fruits originating in Brazil and in South Africa, citrus fruits have been subject to specific measures for introduction into the Union. Those measures have been put in place by Commission Decision 2004/416/EC (2) for citrus fruits originating in Brazil, and by Commission Implementing Decision 2014/422/EU (3) for citrus fruits originating in South Africa. (3) In view of the recurrent interceptions of Phyllosticta citricarpa on citrus fruits originating in Brazil, appropriate conditions should be set out concerning registration and documentation prior to export of those fruits. Those conditions should apply in the case where the citrus fruits have been produced in a place where no symptoms of Phyllosticta citricarpa have been observed. (4) Recurrent high number of interceptions of Phyllosticta citricarpa has been notified by Member States in 2015, as a result of imports of citrus fruits originating in Uruguay. It is therefore necessary to adopt measures for those fruits originating in Uruguay, which should be similar to the measures adopted for such fruits originating in South Africa. Given that many of those interceptions have been on fruits of Citrus sinensis (L.) Osbeck Valencia, those fruits should be subject to testing for latent infection in addition to the measures applying to all citrus fruits. (5) In light of the European Food Safety Authority pest risk assessment (4), the import of citrus fruits destined exclusively for processing into juice present less risk of transfer of Phyllosticta citricarpa to a suitable host plant as it is subject to official controls within the Union establishing specific requirements concerning the movement, processing, storage, containers, packages and labelling. Therefore, import may be allowed under less strict requirements. (6) In order to be introduced into the Union the complete traceability of the specified fruits should be ensured. The field of production, packing facilities and operators participating in the handling of the specified fruits should be subject to official registration. Throughout their movement from the field of production to the Union, the specified fruits should be accompanied by documents issued under the supervision of the relevant National Plant Protection Organisation. (7) For reasons of clarity, the requirements laid down in Decision 2004/416/EC and Implementing Decision 2014/422/EU should be replaced by a new set of requirements for citrus fruits originating in Brazil, South Africa and Uruguay in one act. Decision 2004/416/EC and Implementing Decision 2014/422/EU should therefore be repealed. (8) The measures set out in this Decision should apply from 1 June 2016 to allow the National Plant Protection Organisations, responsible official bodies and operators concerned sufficient time to adapt to the new requirements. (9) This Decision should apply until 31 March 2019. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: CHAPTER I GENERAL PROVISIONS Article 1 Subject-matter This Decision lays down measures in respect of certain fruits originating in Brazil, South Africa and Uruguay to prevent the introduction into and the spread within the Union of Phyllosticta citricarpa. Article 2 Definitions For the purpose of this Decision, the following definitions shall apply: (a) Phyllosticta citricarpa means Phyllosticta citricarpa (McAlpine) Van der Aa, also named Guignardia citricarpa Kiely under Directive 2000/29/EC; (b) specified fruits means fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruits of Citrus aurantium L. and Citrus latifolia Tanaka, originating in Brazil, South Africa or Uruguay. CHAPTER II MEASURES ON SPECIFIED FRUITS OTHER THAN FRUITS DESTINED EXCLUSIVELY FOR INDUSTRIAL PROCESSING INTO JUICE Article 3 Introduction into the Union of specified fruits, other than fruits destined exclusively for industrial processing into juice 1. By way of derogation from points 16.4(c) and (d) of Section I of Part A of Annex IV to Directive 2000/29/EC, specified fruits originating in Brazil, South Africa or Uruguay, other than fruits destined exclusively for industrial processing into juice, shall be introduced into the Union in accordance with Articles 4 to 7 of this Decision. 2. Paragraph 1 of this Article shall apply without prejudice to the requirements laid down in points 16.1, 16.2, 16.3 and 16.5 of Section I of Part A of Annex IV to Directive 2000/29/EC. Article 4 Introduction into the Union of specified fruits originating in Brazil Specified fruits originating in Brazil shall only be introduced into the Union if they are accompanied by a phytosanitary certificate, as referred to in the first subparagraph of point (ii) of Article 13(1) of Directive 2000/29/EC, officially stating under the heading Additional declaration that no symptoms of Phyllosticta citricarpa have been observed in the place of production since the beginning of the last cycle of vegetation, and that none of the fruits harvested in the place of production has shown, in an appropriate official examination, symptoms of that harmful organism. Article 5 Introduction into the Union of specified fruits originating in South Africa and Uruguay Specified fruits originating in South Africa and Uruguay shall be accompanied by a phytosanitary certificate, as referred to in the first subparagraph of point (ii) of Article 13(1) of Directive 2000/29/EC, including under the heading Additional declaration the following elements: (a) a statement that the specified fruits originate in a field of production which has been subjected to treatments against Phyllosticta citricarpa carried out at the appropriate time since the beginning of the last cycle of vegetation; (b) a statement that an appropriate official inspection has been carried out in the field of production during the growing season, and no symptoms of Phyllosticta citricarpa have been detected in the specified fruit since the beginning of the last cycle of vegetation; (c) a statement that a sample has been taken along the line between arrival and packaging in the packing facilities of at least 600 fruits of each species per 30 tonnes, or part thereof, selected as much as possible on the basis of any possible symptom of Phyllosticta citricarpa, and all sampled fruits showing symptoms have been tested and found free of that harmful organism; (d) in the case of Citrus sinensis (L.) Osbeck Valencia, in addition to the statements referred to in (a), (b) and (c): a statement that a sample per 30 tonnes, or part thereof, has been tested for latent infection and found free of Phyllosticta citricarpa. Article 6 Requirements concerning inspection of the specified fruits originating in South Africa and Uruguay within the Union 1. Specified fruits originating in South Africa and Uruguay shall be visually inspected at the point of entry or at the place of destination established in accordance with Commission Directive 2004/103/EC (5). Those inspections shall be carried out on samples of at least 200 fruits of each species of the specified fruits by batch of 30 tonnes, or part thereof, selected on the basis of any possible symptom of Phyllosticta citricarpa. 2. If symptoms of Phyllosticta citricarpa are detected during the inspections referred to in paragraph 1, the presence of that harmful organism shall be confirmed or refuted by testing of the fruits showing symptoms. 3. If the presence of Phyllosticta citricarpa is confirmed, the batch from which the sample has been taken shall be subjected to refusal of entry into the Union. Article 7 Traceability requirements For traceability purposes, the specified fruits shall be introduced into the Union only if they fulfil the following conditions: (a) the field of production, the packing facilities, exporters and any other operator involved in the handling of the specified fruits have been officially registered for that purpose; (b) throughout their movement, from the field of production to the point of entry to the Union, the specified fruits have been accompanied by documents issued under the supervision of the National Plant Protection Organisation; (c) in the case of the specified fruits originating in South Africa and Uruguay, in addition to points (a) and (b), detailed information on the pre- and post-harvest treatments has been kept. CHAPTER III MEASURES ON SPECIFIED FRUITS DESTINED EXCLUSIVELY FOR INDUSTRIAL PROCESSING INTO JUICE Article 8 Introduction into, and movement within, the Union of specified fruits destined exclusively for industrial processing into juice 1. By way of derogation from point 16.4(d) of Section I of Part A of Annex IV to Directive 2000/29/EC, specified citrus fruits originating in Brazil, South Africa or Uruguay, destined exclusively for industrial processing into juice, shall only be introduced into, and moved within, the Union in accordance with Articles 9 to 17 of this Decision. 2. Paragraph 1 of this Article shall apply without prejudice to the requirements laid down in points 16.1, 16.2, 16.3 and 16.5 of Section I of Part A of Annex IV to Directive 2000/29/EC. Article 9 Phytosanitary certificates 1. The specified fruits shall be accompanied by a phytosanitary certificate, as referred to in the first subparagraph of point (ii) of Article 13(1) of Directive 2000/29/EC. The phytosanitary certificate shall include the following elements under the heading Additional Declaration: (a) a statement that the specified fruits originate in a field of production subjected to appropriate treatments against Phyllosticta citricarpa carried out at the appropriate time; (b) a statement that an appropriate official visual inspection has been carried out during packaging and no symptoms of Phyllosticta citricarpa have been detected in the specified fruits harvested in the field of production in that inspection; (c) the words Fruit destined exclusively for industrial processing into juice. 2. The phytosanitary certificate shall include the identification numbers of the containers and the unique numbers of the labels on the individual packages as referred to in Article 17. Article 10 Traceability requirements and movement of the specified fruits within the third country of origin For traceability purposes, the specified fruits shall only be introduced into the Union if they originate in an officially registered place of production, and there has been an official registration of the movement of those fruits from the place of production to the point of export into the Union. The registered production unit code shall be mentioned on the phytosanitary certificate referred to in the first subparagraph of point (ii) of Article 13(1) of Directive 2000/29/EC under the heading Additional declaration. Article 11 Points of entry of the specified fruits 1. The specified fruits shall be introduced through points of entry, designated by the Member State in which those points of entry are situated. 2. Member States shall notify the designated points of entry and the name and address of the official body of each point of entry sufficiently in advance to the other Member States, the Commission and the third countries concerned. Article 12 Inspections at the points of entry of the specified fruits 1. The specified fruits shall be visually inspected by the responsible official body at the point of entry. 2. If symptoms of Phyllosticta citricarpa are detected during the inspections, the presence of that harmful organism shall be confirmed or refuted by testing. If the presence of the harmful organism is confirmed, the batch from which the sample has been taken shall be subjected to refusal of entry into the Union. Article 13 Requirements for importers 1. The importers of the specified fruits shall notify details of each container prior to its arrival at the point of entry to the responsible official body in the Member State in which the point of entry is situated, and where applicable, to the responsible official body of the Member State where the processing will take place. That notification shall provide the following information: (a) the volume of the specified citrus fruits; (b) the identification numbers of the containers; (c) the expected date of introduction and point of entry into the Union; (d) the names, addresses and the locations of the premises referred to in Article 15. 2. The importers shall inform the responsible official bodies referred to in paragraph 1 of any changes to the information listed in that paragraph, as soon as they are known and, in any case, prior to the arrival of the consignment at the point of entry. Article 14 Movement of the specified fruits within the Union 1. Specified fruits shall not be moved to a Member State other than the Member State through which they were introduced into the Union unless the responsible official bodies of the Member States concerned agree that such movement takes place. 2. After the inspections referred to in Article 12 are carried out, the specified fruits shall be directly and without delay transported into the processing premises referred to in Article 15 or to a storage facility. Any movement of the specified fruits shall be under the supervision of the responsible official body of the Member State where the point of entry is situated and, where appropriate, of the Member State where the processing will take place. 3. The Member States concerned shall cooperate to ensure that this Article is complied with. Article 15 Requirements concerning processing of the specified fruits 1. The specified fruits shall be processed into juice at premises situated in an area where no citrus fruit is produced. The premises shall be officially registered and approved for that purpose by the responsible official body of the Member State in which the premises are situated. 2. Waste and by-products of the specified fruits shall be used or destroyed in the territory of the Member State where those fruits have been processed in an area where no citrus fruit is produced. 3. The waste and by-products shall be destroyed by deep burial or used by a method approved by the responsible official body of the Member State where the specified fruits have been processed and under the supervision of that official body, in a way to prevent any potential risk for spreading of Phyllosticta citricarpa. 4. The processor shall keep records of the specified fruits that are processed and make them available to the responsible official body of the Member State where the specified fruits have been processed. Those records shall indicate the numbers and distinguishing marks of containers, the volumes of the specified fruits imported, the volumes of waste and by-products used or destroyed and detailed information on their use or destruction. Article 16 Requirements concerning storage of the specified fruits 1. Where the specified fruits are not processed immediately, they shall be stored at a facility registered and approved for that purpose by the responsible official body of the Member State where the facility is situated. 2. The batches of specified fruits shall remain separately identifiable. 3. The specified fruits shall be stored in a way which prevents any potential risk of spreading of Phyllosticta citricarpa. Article 17 Containers, packages and labelling The specified fruits shall be introduced into, and moved within, the Union if the following conditions have been fulfilled: (a) they are included in individual packages in a container; (b) a label is attached to each container and individual package referred to in point (a), bearing the following information: (i) a unique number on each individual package; (ii) the declared net weight of the fruit; (iii) a mark stating: Fruit destined exclusively for industrial processing into juice.. CHAPTER IV FINAL PROVISIONS Article 18 Reporting obligations 1. The importing Member States shall submit to the Commission and the other Member States, each year before 31 December, a report with information on the amounts of the specified fruits introduced into the Union under this Decision during the previous import season. 2. Member States in whose territory the specified fruit are processed into juice shall submit to the Commission and the other Member States, each year before 31 December, a report with all the following elements: (a) the amounts of the specified fruits processed in their territory under this Decision during the previous import season; (b) the volumes of waste and by-products destroyed and detailed information on the method of their use or destruction as refer to in Article 15(3). 3. The report referred to in the paragraph 1 shall also include the results of the plant health checks of the specified fruits carried out in accordance with Article 13(1) of Directive 2000/29/EC and this Decision. Article 19 Notifications Member States shall immediately notify the Commission, the other Member States and the third country concerned of a confirmed finding of Phyllosticta citricarpa. Article 20 Repeals Decision 2004/416/EC and Implementing Decision 2014/422/EU are repealed. Article 21 Date of application This Decision shall apply from 1 June 2016. Article 22 Date of expiration This Decision shall expire on 31 March 2019. Article 23 Addressees This Decision is addressed to the Member States. Done at Brussels, 11 May 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Decision 2004/416/EC of 29 April 2004 on emergency measures in respect of certain citrus fruits originating in Brazil (OJ L 151, 30.4.2004, p. 76). (3) Commission Implementing Decision 2014/422/EU of 2 July 2014 setting out measures in respect of certain citrus fruits originating in South Africa to prevent the introduction into and the spread within the Union of Phyllosticta citricarpa (McAlpine) Van der Aa (OJ L 196, 3.7.2014, p. 21). (4) EFSA PLH Panel (EFSA Panel on Plant Health), 2014. Scientific Opinion on the risk of Phyllosticta citricarpa (Guignardia citricarpa) for the EU territory with identification and evaluation of risk reduction options. EFSA Journal 2014;12(2):3557, 243 pp. doi:10.2903/j.efsa.2014.3557. (5) Commission Directive 2004/103/EC of 7 October 2004 on identity and plant health checks of plants, plant products or other objects, listed in Part B of Annex V to Council Directive 2000/29/EC, which may be carried out at a place other than the point of entry into the Community or at a place close by and specifying the conditions related to these checks (OJ L 313, 12.10.2004, p. 16).